ON DENIAL OF PETITION FOR REHEARING
BISTLINE, Judge.
The majority apparently continues its failure to observe that there are here involved two distinct bodies of statutory law. Title 55 in Volume 9A of the Idaho Code, p. 486, is aptly titled: “PROPERTY IN GENERAL,” and Chapter 6 thereof deals generally with “Transfer of Real Property,” and Chapter 7 deals generally with “Acknowledgments.” 1
*676Entirely separate and distinct from Title 55 is Title 32, “DOMESTIC RELATIONS.” Chapter 9 thereof deals specifically with “Husband and Wife-Separate and Community Property.” Vol. 6 of the Idaho Code, p. 437. I.C. § 32-912 has specifically always required both husband and wife to join in executing and acknowledging deeds or other instruments of conveyance.
By reason of a 1980 amendment to § 32-906, similarly execution and acknowledgment are both required where one spouse conveys to the other:
Community property — Income from separate and community property— Conveyance between spouses. — (1) All other property acquired after marriage by either husband or wife is community property. The income of all property, separate or community, is community property unless the conveyance by which it is acquired provides or both spouses, by written agreement specifically so providing, declare that all or designated property shall be the separate property of one of the spouses or the income from all or specifically designated separate property be the separate property of the spouse to whom the property belongs. Such property shall be subject to the management of the spouse owning the property and shall not be liable for the debts of the other member of the community.
(2) Property conveyed by one spouse to the other shall be presumed to be the sole and separate estate of the grantee and only the grantor spouse need execute and acknowledge the deed or other instrument of conveyance notwithstanding the provisions of section 32-912, Idaho Code; provided, however, that the income from such property shall not be the separate property of the grantee spouse unless this fact is specifically stated in the instrument of conveyance. (Emphasis added.)
The majority opinion acknowledges the existence of the 1980 law, p. 563, but by judicial fiat declares that, as under general law, a spouse’s acknowledgment is not essential to a valid transfer. This I continue to find incomprehensible when the 1980 law is so closely patterned after the specific language of § 32-912 in the same title and chapter, and in fact recognizes its requirements. Moreover, prior to the 1980 amendment, and since 1943, the statutory law was much the same. During that period of time, I.C. § 32-906 read:
Community property — Conveyances between spouses. — All other property acquired after marriage by either husband or wife, including the rents and profits of the separate property of the husband and wife, is community property, unless by the instrument by which any such property is acquired by the wife it is provided that the rents and profits thereof be applied to her sole and separate use; in which case the management and disposal of such rents and profits belongs to the wife, and they are not liable for the debts of the husband. Rents and profits as used in this chapter shall mean income only. Real property conveyed by one spouse to the other shall be presumed to be the sole and separate estate of the grantee and only the grantor spouse need execute and acknowledge the deed or other instrument of conveyance notwithstanding the provisions of section 32-912. All deeds or conveyances heretofore made in conformity herewith are hereby validated. (Emphasis added.)
Neither § 32-912 nor § 32-906 are found in the general provisions of Title 55; both are not and have forever been contained in Title 32, Chapter 9, specifically dealing with the community property of husband and wife, and transfers by both of them together to third parties, I.C. § 32-912, and interspousal transfers, § 32-906. The salient requirements to making a valid conveyance are identical other than that in an interspousal transaction the grantee spouse *677need not join in the execution and acknowledgment. That this is so is readily ascertainable:
§ 32-912. Control of community property. — ... neither the husband nor wife may sell, convey or encumber the community real estate unless the other joins in executing and acknowledging the deed or other instrument of conveyance, ____
§ 32-906. Community property — Income from separate and community property — Conveyance between spouses. — ... only the grantor spouse need execute and acknowledge the deed or other instrument notwithstanding the provisions of section 32-912____
Brockelbank’s work, Community Property Law of Idaho (1962), makes clear the reason for the 1943 amendment which relieved the grantee spouse from joining in the execution and acknowledgment which is otherwise required by § 32-912:
[A]t a time when men were leaving the, state for war service. Many of them were doubtful whether they would ever return. Many husbands, with full trust in their wives, wanted to convey to them all their land so that the wife would have indisputable title and be able to deal with the land in any emergency. But whether this could be done and the form in which it could be done was left in doubt by the provision in Section 32-912 which recites that the husband “can not sell, convey or encumber the community real estate unless the wife join with him in executing and acknowledging the deed or other instrument of conveyance____” W.J. Brockelbank, The Community Property Law of Idaho (1962), p. 125.
Those of us in law school at the University of Idaho at the end of that war well learned from Dr. Brockelbank that the specific provisions of Title 32 were absolute in the proposition that where community property was concerned, acknowledgments were required, and that the requirement was for validity, not simply so as to be acceptable for recordation, as the majority wholly misunderstands. During that period of time the case of Morgan v. Firestone Tire & Rubber Co., 68 Idaho 506, 201 P.2d 976 (1948), was decided, which served as a good predicate upon which to expound the law, and Dr. Brockelbank did so. In volume 5 of the Idaho Reports, two cases stand back to back, decided on the same day and both dealing with the specific requirement of acknowledgment where community property is involved. Bunnell & Eno Co. v. Curtis, 5 Idaho 652, 51 P. 767 (Dec. 18, 1897); Cooperative Savings & Loan Association v. Green, 5 Idaho 660, 51 P. 770 (Dec. 18, 1879). In Bunnell, the Court made it clear that: “The acknowledgment of the execution, while no part of the instrument itself, is a part of the execution.” 2
Turning ahead, 80 years after Bunnell, this Court, per Bakes, J., said of the § 32-912 requirements that: “This portion of the section ... has been interpreted to mean that instruments conveying community realty, even when signed by both husband and wife, are ineffective unless acknowledged by both husband and wife.” (Emphasis added.) Furness v. Park, 98 Idaho 617 n. 1, 570 P.2d 854 n. 1 (1972); Durant v. Snyder, 65 Idaho 678, 151 P.2d 776 (1944). Durant said very little other than that a five year lease of community property not acknowledged by either the husband or the wife was not enforceable. For that well-established principle it cited to four earlier cases. Fargo v. Bennett, 35 Idaho 359, 206 P. 692 (1922); Burnham v. Henderson, 47 Idaho 687, 278 P. 221 (1929); Little v. Bergdahl Oil Co., 60 Idaho 662, 95 P.2d 833 (1939); Abbl v. Morrison, 64 Idaho 489, 134 P.2d 94 (1943). Little contained this applicable quote from McKin*678ney v. Merritt, 35 Idaho 600, 604, 208 P. 244, 248 (1922):
We are not authorized to eliminate from the statute the requirement that the wife acknowledge as well as execute the instrument whereby it is sought to sell or encumber community property.
The McKinney holding was even more forceful than the partial quotation used by the Little v. Bergdahl Court. In full it reads:
In the case of Knudsen v. Lythman, 33 Ida. 794, 200 Pac. 130, it was held that an acknowledgment by the wife, as provided by law, is essential to the validity of a mortgage of community property, and we think the same rule applies where there is a contract of option to sell community property. We are not authorized to eliminate from the statute the requirement that the wife acknowledge as well as execute the instrument whereby it is sought to sell or encumber community property. This is for the legislature and not for the court. We must accept the statutes as we find them and construe them as they read, where they are plain and unambiguous, and are not permitted to apply rules of construction in the absence of ambiguity.
From what has been said it would seem that the rule of law is settled in this state to the effect that an acknowledgment by the wife is necessary to the validity of any instrument whereby community property is sold, conveyed or encumbered. (Childs v. Reed, 34 Ida. 450, 202 Pac. 685.) McKinney, supra, 35 Idaho at 604-05, 208 P. at 248-49.
In the same year that the Court decided the McKinney case, two months earlier, it held that “if a lease of community property for a term of years is a conveyance or encumbrance the wife must join with the husband in executing and acknowledging it,____” Fargo, supra, 35 Idaho at 360, 206 P. at 693.
The majority’s reliance on Mollendorf v. Derry, 95 Idaho 1, 501 P.2d 199 (1972), is even more off base. The author of that opinion knew what the law was. Title 32, Chapter 9 was not involved, which is understandable where the deed in question was a grant of the sole and separate property of a bachelor. What more need be said?
Coupling all of this with the highly suspect and long delayed production of the “assignment” of Mr. Q’s, I continue to dissent and expect that this gross misapplication of statutory law and resultant miscarriage of justice will be reviewed by the Supreme Court.

. Going into statehood and until 1907, the same chapter dealt specifically with the acknowledgments of married women:
The acknowledgment of a married woman to an instrument purporting to be executed by her, must not be taken, unless she is made acquainted by the officer with the contents of the instrument on an examination without the hearing of her husband; nor certified, unless she thereupon acknowledges to the officer that she executed the instrument, and that she does not wish to retract such execution.
Rev. Statutes of Idaho, § 2956.
*676For unknown reasons, instead of simply repealing it, the legislature made it read as it still does to this date, making it rather meaningless.


. The Court went on to add, not here pertinent, but a point to be remembered: "But the certificate of acknowledgment made by the officer who takes the acknowledgment is no part of the instrument, but is merely evidence of the execution of the instrument.” Id. This was pointed out in In re GVR Ltd. Co., Inc., 107 Idaho 1101, 695 P.2d 1240 (1985), in connection with the earlier case of In re New Concept Realty, 107 Idaho 711, 692 P.2d 355 (1984).